DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 15-16, 22, 25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards; James L. et al. US 6492906 B1.
Regarding Claim 9 and 25, Richards discloses  A method of determining a position of an active tag (See Richards Fig. 16 M1 or M2) using a system (See Richards Figs. 6, 7, 16 Richards DETX (2) DETX(157)), comprising an application server (See Richards Fig. 16, DETX(159)   “..the reference master impulse radio unit R1");  See Also the central station 960') and a plurality of fixed location beacons (See Richards Fig. 16: R1-R4, Col 32 L30-45“R.sub.i Reference Radio (fixed location)”), comprising: 
providing, by the application server, a common time base for the plurality of fixed location (See Richards Fig. 6 Fig. 7 Fig. 16, C.11L10-20 “..The precision timing generator 608 supplies synchronizing signals 610 to the code source 61…The code for receiving a given signal is the same code utilized by the originating transmitter to generate the propagated signal…”); 
receiving, at the application server, a synchronization message from each of the plurality of fixed location beacons; registering the active tag to the common time base based on the received synchronization messages (See Richards Fig. 6 Fig. 7 Fig. 16, C.25L48-55   “..By transmitting in assigned time slots and by carefully listening to the other radios transmit in their assigned transmit time slots, the entire group of radios within the network, both electronic monitors M1 and M2 and reference impulse radio units R1-R4, are able to synchronize themselves…” C.25 L59-67); 
ranging the active tag to at least a portion of the plurality of beacons (See Richards Fig. 16, DETX(158)   “..Each radio is a two-way transceiver; thus each link between radios is two-way (duplex). Precise ranging information (the distance between two radios) is distributed around the network 1600 in such a way as to allow the electronic monitors M1 and M2 to determine their precise three-dimensional position within a local coordinate system..”); 
receiving active tag ranging information from at least one of the plurality of beacons (See Richards Fig. 16, C.25 L30-40 “..For example, the reference master impulse radio unit R1 directs the passing of information and is typically responsible for collecting all the data for external graphical display at the central station 960'..."); 
reporting a position of the active tag to at least a beacon of the plurality of beacons (See Richards Fig. 16, DETX(158)  “..This position, along with other data or voice traffic, can then be relayed from the electronic monitors M1 and M2 back to the reference master impulse radio unit R1..." DETX(159) ); and 
drift compensating the plurality of beacons and the active tag (See Richards C.25L48-55 “…The oscillators used on the impulse radio boards drift slowly in time, thus they may require continual monitoring and adjustment of synchronization….”).

Regarding Claim 15, Richards discloses providing the synchronization message within a range of predetermined beacon time synchronization time slots in an update cycle for the system (See Richards Fig. 6 Fig. 7 Fig. 16, C.25L48-55   “..By transmitting in assigned time slots and by carefully listening to the other radios transmit in their assigned transmit time slots, the entire group of radios within the network, both electronic monitors M1 and M2 and reference impulse radio units R1-R4, are able to synchronize themselves…”).

Regarding Claim 16, Richards discloses registering the active tag within a range of predetermined tag registration time slots in an update cycle for the system (See Richards Fig. 6 Fig. 7 Fig. 16, C.25L48-55   “..By transmitting in assigned time slots and by carefully listening to the other radios transmit in their assigned transmit time slots, the entire group of radios within the network, both electronic monitors M1 and M2 and reference impulse radio units R1-R4, are able to synchronize themselves…”).

Regarding Claims 22 and 28, Richards discloses the application server is further configured to: 
further connect the plurality of beacons and the application server with a wireless
communication network (See Richards Fig. 16, C25 L 7-15 “..a network 1600 of four reference impulse radio units R1-R4 and two electronic monitors M1 and M2. The arrows between the radios represent two-way data and/or voice links. A fully inter-connected network would have every radio continually communicating with every other radio..”); and
transfer mobile tag information from the plurality of beacons to the application server (See Richards C.26L10-14  “..Finally, the electronic monitor M1 or M2 forwards its position calculation to the central station 960' for storage and real-time display…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Richards; James L. et al. US 6492906 B1 in view of Alapuranen; Pertti O. et al. US 20060029009 A1.
Regarding Claim 10, Richards discloses drift compensate the plurality of beacons and the active tag (See Richards C.25L48-55 “…The oscillators used on the impulse radio boards drift slowly in time, thus they may require continual monitoring and adjustment of synchronization….”). 
Richards does not explicitly disclose using an internal clock count Bn_c of a beacon synchronization message and an internal clock count T n_c of the active tag for a current update cycle n of the system.
Alapuranen teaches drift compensate the plurality of beacons and the active tag using an internal clock count Bn_c of a beacon synchronization message and an internal clock count T n_c of the active tag for a current update cycle n of the system (See Alapuranen [0042]-[0043] and table 1 showing the internal clock counts for current cycle).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the synchronizing of Richards to include the noted teachings of Alapuranen, in order to range with inexpensive oscillators (Alapuranen [0013]).
Regarding Claims 11, the combination teaches drift compensate by determining a correction factor D to correct for clock drift versus the common time base (See Alapuranen [0049] and table 2 with correction factor delta_AB)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination to include the noted teachings of Alapuranen, in order to range with inexpensive oscillators (Alapuranen [0013]).

Regarding Claim 12, the combination teaches determining a correction factor is performed using the formula D = T c n - T c n - 1 B c n - B c n – 1 (See Alapuranen [0049] and table 2 with correction factor delta_AB).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination to include the noted teachings of Alapuranen, in order to range with inexpensive oscillators (Alapuranen [0013]).

Regarding Claim 13, the combination teaches wherein time of flight between a beacon and the active tag is T.sub.f, wherein a response delay between a beacon and an active tag is T.sub.d, and wherein the correction factor is applied to a two-way ranging round trip flight time as T.sub.RT=2T.sub.f+T.sub.d*D (See Alapuranen [0049] table 2, [0056] “..values n.sub.AB, n.sub.AC, n.sub.BA and so on are the TOA measured by each node, so they are known numbers. The .delta..sub.AB, .delta..sub.AC, .delta..sub.BC and so on are also measured by each node when the message is received. The only unknown variables are the propagation times p.sub.AB, p.sub.BC and PAC and the clock shifts .DELTA..sub.BA and .DELTA..sub.CA…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination to wherein the correction factor is applied to a two-way ranging round trip flight time, as taught by Alapuranen, in order to range with inexpensive oscillators (Alapuranen [0013]).

Regarding Claim 26, Richards discloses drift compensate the plurality of beacons and the active tag (See Richards C.25L48-55 “…The oscillators used on the impulse radio boards drift slowly in time, thus they may require continual monitoring and adjustment of synchronization….”). 
Richards does not explicitly disclose using an internal clock count B.sub.c.sup.n of a beacon synchronization message and an internal clock count T.sub.c.sup.n of the active tag for a current update cycle n of the system, by determining a correction factor D to correct for clock drift versus the common time base using the formula D = T c n - T c n - 1 B c n - B c n - 1 . ; and wherein time of flight between a beacon and the active tag is T.sub.f, wherein a response delay between a beacon and an active tag is T.sub.d, and wherein the application server is further configured to apply the correction factor to a two-way ranging round trip flight time as T.sub.RT=2T.sub.f+T.sub.d*D.
Alapuranen teaches using an internal clock count B.sub.c.sup.n of a beacon synchronization message and an internal clock count T.sub.c.sup.n of the active tag for a current update cycle n of the system, by determining a correction factor D to correct for clock drift versus the common time base using the formula D = T c n - T c n - 1 B c n - B c n - 1 . ; 
and wherein time of flight between a beacon and the active tag is T.sub.f, wherein a response delay between a beacon and an active tag is T.sub.d, and wherein the application server is further configured to apply the correction factor to a two-way ranging round trip flight time as T.sub.RT=2T.sub.f+T.sub.d*D. (See Alapuranen [0042]-[0043] and table 1 showing the internal clock counts for current cycle; [0049] table 2, [0056] “..values n.sub.AB, n.sub.AC, n.sub.BA and so on are the TOA measured by each node, so they are known numbers. The .delta..sub.AB, .delta..sub.AC, .delta..sub.BC and so on are also measured by each node when the message is received. The only unknown variables are the propagation times p.sub.AB, p.sub.BC and PAC and the clock shifts .DELTA..sub.BA and .DELTA..sub.CA…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the synchronizing of Richards to include the noted teachings of Alapuranen, in order to range with inexpensive oscillators (Alapuranen [0013]).

Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Richards; James L. et al. US 6492906 B1 in view of Gupta; Alok Kumar et al. US 20150091702

Regarding Claim 14 and 27, Richards discloses the application server is further configured to register the active tag by:
listening by the active tag for synchronization messages from the plurality of beacons (See Richards Fig. 6 Fig. 7 Fig. 16, C.25L48-55   “..By transmitting in assigned time slots and by carefully listening to the other radios transmit in their assigned transmit time slots, the entire group of radios within the network, both electronic monitors M1 and M2 and reference impulse radio units R1-R4, are able to synchronize themselves…”); and initiating listening for a tag position report in a tag position report time slot (See Richards C.26L10-14  “..Finally, the electronic monitor M1 or M2 forwards its position calculation to the central station 960' for storage and real-time display…” thus 960 must initiate listening for report).
Richards does not explicitly disclose sending a registration message upon receipt of a synchronization message from a beacon of the plurality of beacons; receiving a confirmation message from the beacon of the plurality of beacons at the tag.
Gupta teaches sending a registration message upon receipt of a synchronization message from a beacon of the plurality of beacons; receiving a confirmation message from the beacon of the plurality of beacons at the tag (See Gupta [0083] Once the tag unit 115-c broadcasts a synchronization packet, [0086] The tag unit 115-c may wake to receive an acknowledgement message indicating that an AP 105 received the synchronization packet. Alternatively, a subsequent, anticipated transmission from the AP 105 may function as an acknowledgment message.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the registerimg of Richards to include the noted teachings of Gupta, in order to minimize power consumption by the tags (Gupta [0003]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Richards; James L. et al. US 6492906 B1 in view of Nixon; Mark et al. US 20110110242 A1.
Regarding Claim 17, Richards discloses ranging the active tag after the tag registration time slots (See Richards Fig. 16, C.26 L1-24 Once the electronic monitor M1 or M2 is synchronized, it begins collecting and time-tagging range measurements from any available reference impulse radio units R1-R4 (or other electronic monitor M1 or M2). The electronic monitor M1 or M2 then takes these time-tagged ranges and, using a least squares-based or similar estimator, calculates the position of the electronic monitor M1 or M2 in local coordinates.” Thus ranging after registration, i.e. synchronization).
Richards does not explicitly disclose ranging the active tag within a range of time slots in the update cycle after the tag registration time slots.
Nixon teaches ranging the active tag within a range of time slots in the update cycle after the tag registration time slots (See Nixon Fig. 4. [0006] Scheduling Nixon FIG. 2 [0021] “FIG. 2 is a timing diagram showing timeline 40 for exemplary node A and timeline 42 for exemplary node B. Node A begins a time measurement at 44 and sends read distance command message 46 to node B. Node B begins a second time measurement at 48, the beginning of reception of read distance command message 46. At 50, node B sends acknowledgement 52 to node A and completes its time measurement at the beginning of acknowledgement 52. Upon receipt of acknowledgement 52, node A stops its time measurement at 54, the beginning of receipt of acknowledgement 52. At 56, node B generates response message 58 which contains the value of its time measurement and the calibration count multiplier for node B. If required by the network protocol, node A may additionally send acknowledgement 60 back to node B.” thus delineating range time slots).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the ranging of Richards, to include the noted teachings of Nixon, in order to location detection (Nixon [0008]).

Claims 18-21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Richards; James L. et al. US 6492906 B1 in view of McFarland; Norman R. US 20070162185 A1.
Regarding Claims 18 and 29, Richards discloses receiving at the active tag return signals from at least three beacons of the plurality of beacons; and calculating a position of the active tag at the active tag using the common time base and the received return signals (See Richards C.25L48-55 “..it begins collecting and time-tagging range measurements from any available reference impulse radio units R1-R4 (or other electronic monitor M1 or M2). The electronic monitor M1 or M2 then takes these time-tagged ranges and, using a least squares-based or similar estimator, calculates the position of the electronic monitor M1 or M2 in local coordinates)…”)
Richards does not explicitly disclose issuing from the active tag a two-way ranging signal.
Macfarland teaches issuing from the active tag a two-way ranging signal (See MacFarland Fig. 1, [0025] Control signals are received wirelessly using the wireless radio frequency transceiver 16. The control signals coordinate distance determination among various devices or for a specific device. For example, the control signals indicate when and what type of a test signal or actual measurement signal is transmitted for distance determination…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ranging of Richards, to include issuing from the active tag a two-way ranging signal as taught by McFarland, in order to determine a distance between building devices (MacFarland [0026]).
Regarding Claim 19, the combination teaches issuing a two-way ranging signal comprises by issuing to a determined one of the plurality of beacons (See MacFarland Fig. 1, [0025] Control signals are received wirelessly using the wireless radio frequency transceiver 16. The control signals coordinate distance determination among various devices or for a specific device. For example, the control signals indicate when and what type of a test signal or actual measurement signal is transmitted for distance determination…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Richards, to include issuing from the active tag a two-way ranging signal as taught by McFarland, in order to be free of clock synchronization (MacFarland [0004]).
Regarding Claim 20, the combination teaches wherein the application server is further configured to range to more than one beacon of the plurality of beacons within an update cycle of the system (See Richards C.25L48-55 “..it begins collecting and time-tagging range measurements from any available reference impulse radio units R1-R4 (or other electronic monitor M1 or M2)).
Regarding Claim 21, the combination teaches wherein the application server is further configured to issue two-way ranging signals within a globally designated window in an update cycle of the system (See McFarland [0037] … synchronization is provided allowing one-way or two-way determination of distance. The synchronization is provided over a common clock or heartbeat signal provided wirelessly or through a wired connection to the device 10...” Fig. 3, [0050]-[0052] “..The different distances may be generated in response to a same initial or source transmission or different transmissions. For example, a sequential assignment or time slots are assigned for each of the different distances and corresponding devices,..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination to include issue two-way ranging signals within a globally designated window as taught by McFarland, in order to be free of clock synchronization (MacFarland [0004]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Richards; James L. et al. US 6492906 B1 in view of KRASNER; Norman et al. US 20130057434.

Regarding Claim 23, Richards discloses wherein the system monitors a plurality of tags (See Richards Fig. 16 M1 and M2).
Richards does not explicitly disclose further configured to update at least one tag of the plurality of tags at a rate slower than other tags, depending upon determined conditions of the at least one tag.
Krasner teaches configured to update at least one tag of the plurality of tags at a rate slower than other tags, depending upon determined conditions of the at least one tag (See Krasner [0337] “…An accelerometer can be used in the receiver of an embodiment to determine a frequency for updating the position reporting to the server. A combination of sequence of position solutions and accelerometer measurements can be used to detect static position, constant velocity and/or other movement. This movement data or information can then be used to determine the frequency of the updates such that, for example, when there is non-uniform motion the frequency of updates can be set to a relatively high frequency, and when the receiver is at a constant velocity or stationary for a pre-determined period of time the frequency of the updates can be reduced to save power..”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the updating of Richards to include update at least one tag of the plurality of tags at a rate slower than other tags, depending upon determined conditions of the at least one tag, as taught by Krasner, in order to save power (Krasner [0337]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-23 and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-16 of U.S. Patent No. 10942250 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because as seen in the table below the listed claims from the previously issued patent include all of the limitations of the instant claims.
Instant Application Claims 9-23 and 25-29
US 10942250 B2 Claims 1 and 7-16
9. A method of determining a position of an active tag using a system comprising an application server and a plurality of fixed location beacons, comprising: providing a common time base for the plurality of fixed location beacons; providing a synchronization message from each of the plurality of fixed location beacons; registering the active tag to the common time base based on the synchronization message; ranging the active tag to at least a portion of the plurality of beacons; and reporting a position of the active tag to at least a beacon of the plurality of beacons.





















10. The method of claim 9, and further comprising drift compensating the plurality of beacons and the active tag, using an internal clock count B.sub.c.sup.n of a beacon synchronization message and an internal clock count T.sub.c.sup.n of the active tag for a current update cycle n of the system.

11. The method of claim 10, wherein drift compensating comprises: determining a correction factor D to correct for clock drift versus the common time base.

12. The method of claim 11, wherein determining a correction factor is performed using the formula D = T c n - T c n - 1 B c n - B c n - 1 .

13. The method of claim 12, wherein time of flight between a beacon and the active tag is T.sub.f, wherein a response delay between a beacon and an active tag is T.sub.d, and wherein the correction factor is applied to a two-way ranging round trip flight time as T.sub.RT=2T.sub.f+T.sub.d*D.




SEE ALSO CLAIMS 25-26


1. A two-way ranging based positioning system, comprising:
a plurality of active tags each having a position;
a plurality of fixed location beacons configured for location of a position of a tag of the plurality of active tags using two-way ranging on a first network;
and a processing unit coupled via a data network separate from the first network to the plurality of beacons, the beacons configured to receive tag positions from the plurality of active tags on the first network, and the processing unit configured to receive position information of the plurality of active tags from the plurality of beacons on the data network and to determine and transfer ranging time slots to the plurality of beacons on the data network for two way ranging;
	and an application server configured to be operated by the processing unit;
	wherein the plurality of active tags and the plurality of beacons are synchronized continuously to a common time base for ranging during assigned time slots;
	and wherein the beacons and the tags perform two-way ranging therebetween in the assigned time slots by:
	ranging the active tag to at least a portion of the plurality of beacons during the beacon assigned ranging time slots;
	and reporting a position of the active tag to at least a beacon of the plurality of beacons;
	and wherein the application server configured to determine a position of an active tag by:
	providing the common time base for the plurality of fixed location beacons;
	receiving a synchronization message from each of the plurality of fixed location beacons in a fixed time slot for each beacon;
	registering the active tag to the common time base based on the received synchronization message;
	and receiving active tag ranging information from at least one of the plurality of beacons drift compensate the plurality of beacons and the active tag, using an internal clock count B.sub.c.sup.n of a beacon synchronization message and an internal clock count T.sub.c.sup.n of the active tag for a current update cycle n of the system, by determining a correction factor D to correct for clock drift versus the common time base using the formula D = T c n - T c n - 1 B c n - B c n - 1 .Math. ;
	and wherein time of flight between a beacon and the active tag is T.sub.f, wherein a response delay between a beacon and an active tag is T.sub.d, and wherein the application server is further configured to apply the correction factor to a two-way ranging round trip flight time as T.sub.RT=2T.sub.f+T.sub.d*D

14. The method of claim 9, wherein registering the active tag comprises: listening by the active tag for synchronization messages from the plurality of beacons; sending a registration message upon receipt of a synchronization message from a beacon of the plurality of beacons; receiving a confirmation message from the beacon of the plurality of beacons at the tag; and initiating listening for a tag position report in a tag position report time slot.

SEE ALSO CLAIM 27
7. The two-way ranging based positioning system of claim 1, wherein the application server is further configured to register the active tag by: listening by the active tag for synchronization messages from the plurality of beacons; sending a registration message upon receipt of a synchronization message from a beacon of the plurality of beacons; receiving a confirmation message from the beacon of the plurality of beacons at the tag; and initiating listening for a tag position report in a tag position report time slot.
15. The method of claim 9, wherein providing a synchronization message comprises providing the synchronization message within a range of predetermined beacon time synchronization time slots in an update cycle for the system.


8. The two-way ranging based positioning system of claim 1, wherein the application server is further configured to provide a synchronization message by providing the synchronization message within a range of predetermined beacon time synchronization time slots in an update cycle for the system
16. The method of claim 9, wherein registering the active tag comprises registering the active tag within a range of predetermined tag registration time slots in an update cycle for the system.

9. The two-way ranging based positioning system of claim 1, wherein the application server is further configured to register the active tag by registering the active tag within a range of predetermined tag registration time slots in an update cycle for the system.

17. The method of claim 16, wherein ranging the active tag comprises ranging the active tag within a range of time slots in the update cycle after the tag registration time slots

10. The two-way ranging based positioning system of claim 9, wherein the application server is further configured to range the active tag by ranging the active tag within a range of time slots in the update cycle after the tag registration time slots.

18. The method of claim 9, wherein ranging the active tag comprises: issuing from the active tag a two-way ranging signal; receiving at the active tag return signals from at least three beacons of the plurality of beacons; and calculating a position of the active tag at the active tag using the common time base and the received return signals.



SEE ALSO CLAIM 29 
11. The two-way ranging based positioning system of claim 1, wherein the application server is further configured to range the active tag by: issuing from the active tag a two-way ranging signal; receiving at the active tag return signals from at least three beacons of the plurality of beacons; and calculating a position of the active tag at the active tag using the common time base and the received return signals.



19. The method of claim 18, wherein issuing a two-way ranging signal comprises issuing to a determined one of the plurality of beacons.

12. The two-way ranging based positioning system of claim 11, wherein the application server is further configured to issue a two-way ranging signal by issuing to a determined one of the plurality of beacons.

20. The method of claim 19, wherein ranging comprises ranging to more than one beacon of the plurality of beacons within an update cycle of the system.

13. The two-way ranging based positioning system of claim 12, wherein the application server is further configured to range to more than one beacon of the plurality of beacons within an update cycle of the system.
21. The method of claim 18, wherein issuing two-way ranging signals is performed within a globally designated window in an update cycle of the system.

14. The two-way ranging based positioning system of claim 11, wherein the application server is further configured to issue two-way ranging signals within a globally designated window in an update cycle of the system.
22. The method of claim 9, and further comprising: connecting the plurality of beacons and the application server with a wireless communication network; and transferring mobile tag information from the plurality of beacons to the application server.

SEE ALSO CLAIM 28
15. The two-way ranging based positioning system of claim 1, and the application server is further configured to: connect the plurality of beacons and the application server with a wireless communication network; and transfer mobile tag information from the plurality of beacons to the application server.
23. The method of claim 9, wherein the system monitors a plurality of tags, and further comprising updating at least one tag of the plurality of tags at a rate slower than other tags, depending upon determined conditions of the at least one tag.

16. The two-way ranging based positioning system of claim 1, wherein the system monitors a plurality of tags, and the application server is further configured to update at least one tag of the plurality of tags at a rate slower than other tags, depending upon determined conditions of the at least one tag.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UMAIR AHSAN/             Examiner, Art Unit 2647